921 F.2d 55
In the Matter of MEYERLAND COMPANY and William M. Adkinson, Debtors.FEDERAL DEPOSIT INSURANCE CORPORATION as Manager of theFSLIC Resolution Fund as Receiver for ContinentalSavings Association, Appellant,v.MEYERLAND COMPANY and William Adkinson, Appellees.
No. 89-6118.
United States Court of Appeals,Fifth Circuit.
Dec. 27, 1990.

Bruce R. Coulombe, Lee R. Larkin, Andrews & Kurth, Houston, Tex., Richard J. Osterman, Jr., Atty. F.D.I.C., Washington, D.C., for F.D.I.C.
Michael L. O'Brien, Houston, Tex., for Meyerland Co.
Daniel Kistler, Robert L. Collins, Houston, Tex., for Adkinson.
Appeal from the United States District Court for the Southern District of Texas, Kenneth M. Hoyt, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 7, 1990, 5 Cir., 1990, 910 F.2d 1257)
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, SMITH, DUHE, WIENER and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  A majority of the panel enjoined further proceedings in this cause in the state courts of Texas.  Because it is necessary in aid of our jurisdiction, we continue that injunction pending the completion of en banc review.  28 U.S.C. Sec. 2283.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Jones is recused, and therefore did not participate in this decision